At the outset of my 
statement, I wish to offer the President and our  
newly appointed Secretary-General my warmest 
congratulations and best wishes for the success of the 
sixty-second session of the General Assembly, which 
has as its main focus the impact of climate change on 
global peace and development. 
 As the recently concluded High-level Event 
revealed, there is now a greater awareness of that issue 
and of the need to address them with greater urgency. 
Like the legendary Rip Van Winkle, we appear to have 
finally awakened from a long and deep slumber, only 
to find that the world around us is in serious danger of 
degradation. Our environment has become frightening. 
As a result of the increased consumption of fossil fuels 
in past decades, the amount of carbon dioxide in the 
atmosphere has increased by more than 25 per cent, 
which will, if unmitigated, eventually lead to a rise in 
the Earth’s temperature of more than 5 degrees in the 
years ahead. Such warming is likely to produce an 
increase in sea levels of almost 2 metres. Since one 
third of the world’s population lives close to coastlines, 
such an elevation will have a disastrous impact on the 
living conditions of many millions. At the same time, 
the world’s forests are said to be vanishing at a rate of 
15 million hectares a year, threatening the loss of 
almost 50 per cent of the forest cover in developing 
countries. Altogether, those climatic changes will take 
a heavy toll on the economic and social growth of 
many countries, through a higher incidence of drought, 
desertification, flooding and other natural disasters. 
 The primary responsibility for this environmental 
degradation has been laid   quite rightly   at the 
door of those developed countries whose 
industrialization policies and programmes have shown 
scant regard for preservation of the global ecosystem. 
By piggybacking on the natural assets of developing 
countries, those States have achieved astonishing 
economic and social progress and have created 
consumerist societies whose appetites for ever-greater 
extravagance know no bounds and must be satisfied at 
all costs. 
 In the face of mounting evidence that climate 
change does in fact imperil the Earth and its resources, 
some developed States appear willing to accept   
albeit reluctantly   that carbon emissions must be 
significantly reduced to preserve the ozone layer as a 
shield from the effects of greenhouse gases. Even so, 
they do not seem prepared to accept primary 
responsibility for protecting the environment. Instead 
of “common but differentiated responsibility”, they 
speak of “shared responsibility”, clearly demanding a 
greater contribution by developing countries to the 
campaign against climate change. This demand often 
becomes a conditionality for any development 
assistance they offer. 
 For the many developing countries which suffer 
from a chronic lack of resources, this imposition is 
clearly unequal and unfair. These States, including 
many in sub-Saharan Africa, small islands in the 
Caribbean and the Pacific, and low-lying coastal States 
like my own, are especially vulnerable to climatic 
changes and, consequently, disaster prone. The 
Barbados Programme of Action and the subsequent 
Mauritius Strategy were both devised for the purpose 
of alleviating the destructive impact of the many 
natural disasters faced by these disadvantaged 
countries. However, despite their initial promise, these 
agreements have yet to yield the measure of assistance 
needed by small States to overcome the consequences 
of climate change. Invariably, these affected countries 
must rely on their own limited resources to protect 
their environment from harm. 
 Guyana fully understood and responded to the 
challenges of climate change when, more than a decade 
ago, it made available to the international community 
almost one million acres of its pristine forest for the 
study of bio-diversity and the sustainable development 
of forestry. However, the future of this project is now 
threatened, since financial support from the 
international community has become increasingly 
scarce. At the same time, as our President stated at the 
High-level Event, the Kyoto Protocol rewards   quite 
perversely, I might add   those States which burn and 
pillage their resources but punishes others like Guyana 
which are committed to preserving their standing 
forests. This inequity should no longer be tolerated. 
 It is very important that any post-Kyoto 
agreement be endowed with the resources necessary for 
its full implementation. Development assistance 
statistics have shown a marked diminution in levels 
from past years, with little promise of the additional or 
new financing needed for environment-related projects. 
There, therefore, needs to be what has been called a 
partnership for additionality which, in return for a 
commitment by countries to the preservation of the 
environment, will provide adequate and predictable 
financing to allow them to pursue a path of accelerated 
and sustainable development. It is high time to honour 
the commitments made at the Monterrey International 
Conference on Financing for Development. 
 As a country which is below sea-level, Guyana 
has been further sensitized to the threat of climate 
change as a result of frequent floods that wreak 
economic havoc on our coastal population. The last 
major inundation was in 2005, when the economic loss 
suffered was, according to the estimate of the 
Economic Commission for Latin America and the 
Caribbean, nearly 60 per cent of the country’s gross 
domestic product. Unfortunately for us, the tragedy, 
occurring as it did around the same time as the tsunami 
disaster, did not feature prominently on the 
international radar screen and, therefore, received little 
notice in the wider community. However, thanks to the 
assistance of a few friendly countries and the resilience 
of our own people, we are on the road to recovery. That 
experience, however, impels us to renew our call in 
this Assembly for the strengthening of multilateral 
facilities to provide all victims of such natural disasters 
with prompt and adequate relief. 
 As both the outcome of the High-level Event and 
the statements heard so far in this Assembly make 
clear, the battle against climate change cannot be won 
unless a truly global effort is made to save the planet. 
In the words of my country’s national poet, Martin 
Carter, in his poem entitled “All are involved”: 
 Like a jig 
 shakes the loom; 
 Like a web 
 is spun the pattern; 
 all are involved 
 all are consumed (All are involved) 
 Therefore, unless all of us, both Governments and 
peoples, accept in a deep and meaningful way the 
imperative of prudent environmental management, our 
civilization, such as we know it, will disappear. 
 In this new era of globalization, humankind has 
been made acutely aware of the deep interdependence 
of nations and the concomitant need for cooperation 
with one another to ensure our common survival. This 
awareness notwithstanding, many in the developed 
world continue to practise their misguided “beggar-thy-
neighbour” policy, which effectively precludes 
developing countries from satisfying the aspirations of 
their people. 
 Take, for example, the area of trade and economic 
cooperation, the main pillar on which globalization has 
been built. The developed countries continue to 
propagate the thesis that free trade will guarantee 
prosperity for all. The reality is that most countries, 
including my own, simply cannot compete successfully 
in fully liberalized markets unless they are assisted in 
making a gradual transition. Instead of assistance, 
however, some of the preferences that we enjoyed 
hitherto in some markets are being summarily 
withdrawn. 
 Witness the unilateral denunciation last week by 
the European Union of the Sugar Protocol, a legally 
binding instrument of indefinite duration, which 
governs the sugar exports of many African, Caribbean 
and Pacific countries to Europe. This step comes in the 
midst of negotiations on this issue and is clearly a sign 
of bad faith. It has been taken without adequate 
consultation and clarification and contradicts the 
European Union’s own lectures to us on partnership 
and good governance. As a result of this action, 
thousands of our citizens, especially the rural poor, 
whose lives depend upon the sugar industry, will likely 
face great hardship. It is, therefore, imperative that in 
the negotiation of future trade arrangements, including 
the Doha Round, due regard be paid to the 
development challenges of small States. 
 Similarly, in the area of peace and security there 
is continuing blatant disregard of the rule of law by 
many States that, in pursuit of their own selfish 
national interests, do not hesitate to fan the flames of 
conflict in various parts of the world. As a 
consequence, millions in Darfur, in Palestine, in the 
Middle East and elsewhere are forced to endure 
unspeakable pain and suffering   pain and suffering 
which, in today’s world of instant communication, we 
not only hear about but also actually see and feel in 
real time. Our common humanity obliges us to call 
once again for a return to the purposes and principles 
of the United Nations Charter, and in particular the 
peaceful settlement of disputes, wherever and 
whenever they occur. 
 In this context, I am pleased to announce that last 
month on 20 September an arbitral tribunal of great 
eminence under the presidency of Judge Dolliver 
Nelson, distinguished former President of the 
International Tribunal for the Law of the Sea, sitting 
pursuant to Annex VII of the United Nations 
Convention on the Law of the Sea, handed down a 
decision regarding the maritime boundary between 
Guyana and neighbouring Suriname. The President of 
Guyana described the decision as just and erudite; the 
President of Suriname called it fair and equitable. It 
was another feather in the crown of international law, 
another blow struck against the resort to force and 
another victory for lawful and peaceful processes in the 
settlement of disputes.  
 Guyana had initiated recourse to the dispute 
settlement provisions of the Convention, which, I am 
happy to recall, was brought into force by our 
country’s ratification in 1993. Under the aegis of a 
United Nations regime created by internationalism and 
the rule of international law, our two small countries 
can now pursue the development of their maritime 
space without the encumbrance of a dispute. It is an 
example of the peaceful settlement of a dispute that 
others might emulate.  
 In further demonstration of its commitment to the 
Charter of the United Nations, my Government has 
placed before the General Assembly an initiative 
calling for a new global human order based on the 
principles of equity and social justice. It is born out of 
our conviction that, given the failure of our past 
efforts, the world now needs to formulate a 
qualitatively different and more holistic strategy, 
leading to a stronger political consensus and broad-
based partnership before the General Assembly. The 
draft resolution now enjoys the sponsorship of forty-
nine States and will in time, we hope, command the 
support of the entire international community. 
 As this new era of globalization unfolds, with its 
many challenges and opportunities, I invite this 
Assembly to support fully our appeal for the firm 
establishment of a more enlightened and 
compassionate model of multilateralism as the 
cornerstone of future international relations. 
